Citation Nr: 0801580	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-33 964	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to an effective date earlier than June 1, 
2005, for increased compensation due to dependency.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.  The Department of Veterans Affairs (VA) has deemed him 
incompetent and his spouse is his guardian and payee for his 
benefits.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 determination of the VA Regional Office (RO) in 
Houston, Texas.

In August 2007, to support his claim, the veteran and his 
guardian wife testified at a hearing at the RO before the 
undersigned Veterans Law Judge of the Board (travel Board 
hearing).

In July 2003, VA received the veteran's substantive appeal 
concerning the denial of his claim for service connection for 
post-traumatic stress disorder (PTSD).  However, a rating 
decision since issued - in October 2003, granted that claim 
and he did not appeal either the initial disability rating or 
effective date assigned.  Therefore, that claim has been 
resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to 
initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).  See, too, 
38 C.F.R. § 20.200 (2007).

With regard to the claims of entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or a special home adaptation grant, the RO denied 
these claims in a May 2006 rating decision.  But in June 
2006, in response, so within one year of notification of that 
decision, the veteran's guardian spouse filed a NOD to 
initiate an appeal.  38 C.F.R. § 20.201.  She and the 
veteran, however, have not been provided a statement of the 
case (SOC) or given an opportunity to perfect the appeal of 
these additional claims by filing a timely substantive appeal 
(VA Form 9 or equivalent).  Therefore, the Board must remand 
these claims, rather than merely referring them, so an SOC 
can be issued and the veteran and his guardian spouse given 
an opportunity to perfect the appeal to the Board.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, these 
claims are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran and his guardian spouse married in May 1971.

2.  In October 2003, the RO granted the veteran's claim for 
service connection for PTSD and assigned a 30 percent rating 
for the condition, which, with the 10 percent rating he 
already had for a laceration of a tendon on his left middle 
finger, raised his combined rating for these service-
connected disabilities to 40 percent.  

3.  In the October 2003 award letter, the RO requested that 
the veteran complete and return the enclosed VA Form 21-686c, 
Declaration of Status of Dependents.

4.  This form was not received until May 4, 2005.

5.  The first day of the month following the receipt of this 
form is June 1, 2005.




CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
June 1, 2005, for additional compensation for a dependent 
spouse.  38 U.S.C.A. §§ 1115, 5102, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.31, 3.204, 3.216, 3.401 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  
38 U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates:  (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action.  38 C.F.R. § 3.401(b)(1).  The earliest that the 
additional award of compensation for a dependent spouse can 
occur is the first day of the month following the effective 
date.  38 C.F.R. § 3.31.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").

On December 31, 2001, VA received the veteran's claim for 
service connection for PTSD (see his Statement in Support of 
Claim, VA Form 21-4138, and the attached medical statement).  
Private treatment records include a July 2003 psychosocial 
assessment reflecting the veteran had been married for 32 
years and that he had conflict with his wife.  In October 
2003, the RO granted his claim for service connection for 
PTSD and assigned an initial 30 percent rating retroactively 
effective from December 31, 2001, the date of receipt of his 
claim.  So with the 10 percent rating he already had for a 
laceration of a tendon on his left middle finger, 
his combined rating for these service-connected disabilities 
increased to 40 percent as of December 31, 2001.  See 
38 C.F.R. § 4.25, VA's combined ratings table.

In the letter accompanying that award, the RO notified the 
veteran that he was being paid as a single veteran with no 
dependents and stated, "[b]efore we can pay additional 
benefits for your dependent(s), send us the following: VA 
Form 21-686c, 'Declaration of Status of Dependents.'  Please 
fill out every blank on the form which applies to you."  He 
was told that VA might be able to pay him from the date his 
claim was received, if the information was received within 
one year of that letter.  He was also informed, however, that 
if the information was not received within one year of that 
letter, then he would only be paid from the date the evidence 
was received.  The RO enclosed this form with the letter for 
him to complete and return it.

The RO did not receive this form within one year of that 
October 2003 letter.  It was not until May 4, 2005, that the 
RO received this form from the veteran, wherein he certified 
that he had a wife and provided additional details regarding 
their marriage.  This form was received approximately one 
year and seven months after the RO requested this 
information.

The veteran and his guardian wife believe he is entitled to 
additional compensation for her from December 31, 2001 - the 
effective date compensation for his PTSD was established and 
his combined evaluation was increased to 40 percent 
(see the July 2005 NOD and the transcript of the August 2007 
hearing testimony).

The veteran became entitled to additional compensation for 
his wife as of December 31, 2001, the effective date for the 
40 percent combined disability rating.  38 C.F.R. 
§ 3.4(b)(2).  But when he was asked to submit additional 
information in the October 2003 letter accompany that rating 
decision, he did not do so within the one year period allowed 
for the submission of this information.  Thus, even though 
December 31, 2001 is the effective date of the qualifying 
disability rating under 38 C.F.R. § 3.401(b)(1)(3), he did 
not submit, within a year of notification of that rating 
action awarding the 40 percent combined rating, information 
regarding his marital status that was requested by the RO to 
determine whether it needed to modify the amount of his 
payments.



Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a).  When the 
required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b).

The Board finds that the RO's request for a Declaration of 
Status of Dependents (VA Form 21-686c) was reasonable 
considering the circumstances of this case.  The veteran's 
claim was received on December 31, 2001.  But his disability 
compensation was not awarded until October 2003 and, aside 
from the July 2003 private treatment records referencing his 
marriage, he had not provided VA any notification that he had 
a spouse.  The first communication from his wife was received 
in March 2004.  Notwithstanding references in private 
treatment reports and communications received from the 
veteran's wife in which she signed as his spouse or indicated 
that she was writing on her husbands behalf, the RO did not 
receive certification of their marital status until May 4, 
2005, when his completed Declaration of Status of Dependents 
was received by VA and additional compensation for a 
dependent was warranted.  

The RO was not obligated to begin paying additional benefits 
for the veteran's wife based solely on the information 
provided in the private medical records and communications 
unrelated to establishing her as his dependent for the 
purpose of receiving VA benefits.  He, or her on his behalf, 
was required to follow through with specific information 
after VA compensation benefits were awarded to him, 
as required by law.  And they simply failed to do this within 
the applicable time period for the receipt of dependent 
benefits from a date prior to June 1, 2005 (the first day of 
the month following the receipt of the form making their 
marital declaration).



As more than a year had elapsed since both the combined 
disability award of 40 percent and the request for a VA Form 
21-686c had occurred, the RO was required to make the 
increase in compensation for the veteran's wife effective 
from the first day of the month following the month in which 
the claim for additional compensation was received.  The 
claim was received on May 4, 2005, and the RO correctly 
established an effective date of June 1, 2005.  There is no 
legal basis for granting an effective date earlier than June 
1, 2005.

In a case, as here, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the veteran's claim for 
an effective date earlier than June 1, 2005, for the payment 
of increased compensation due to dependency is denied.


ORDER

The claim for an earlier effective date for increased 
compensation based on dependency is denied.


REMAND

As already alluded to, in a May 2006 rating decision the RO 
denied entitlement to specially adapted housing and/or 
special home adaptation grant.  And in June 2006, in 
response, VA received an NOD from the veteran's guardian 
spouse to initiate an appeal of that decision.  However, the 
RO has not provided her or the veteran a SOC in response to 
the NOD, nor have they been given an opportunity to perfect 
an appeal to the Board concerning these additional issues by 
filing a timely substantive appeal (VA Form 9 or equivalent 
statement).  So the claim must be remanded to the RO for 
issuance of an SOC, and opportunity to perfect the appeal, as 
opposed to merely referred there.  See Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995).

Accordingly, this claim is REMANDED for the following action:

Send the veteran and his guardian spouse a 
SOC concerning the issues of his 
entitlement to specially adapted housing 
and/or special home adaptation grant.  
Advise them they still need to file a 
timely substantive appeal, such as a VA 
Form 9 or equivalent statement, 
in response to the SOC to "perfect" an 
appeal to the Board concerning this 
additional claim.  They also must be 
advised of the time period in which to 
perfect an appeal.  And if, and only if, a 
timely appeal is perfected as to this 
claim should it be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


